MacIntyre, J.,
dissenting. It appears from the evidence that Sam Oliver was' a clerk in defendant’s store; that E. H. Eowler was Oliver’s friend; that W. G. Anderson was the manager of the store; that Fowler entered the store and walked up behind Oliver while he was “putting up some groceries,” and put his hands over Oliver’s eyes; and that Oliver, without knowing who had hold of him, threw his hands behind him and caught hold of Fowler and suddenly swung him around, causing Fowler’s right foot to strike plaintiff a hard blow in the testicles; and that as a result of that blow the plaintiff suffered severe pain, was confined to his bed for about three weeks, and was treated by two doctors.
W. T. Cox swore, in part: “They [Fowler and Oliver] were to my right. I was facing the rear of the building. The man who was waiting on me [W. G. Anderson] went right on by the boys . . on back in the little room. He passed right by them. . . When I selected my cake, I was just looking at it, and turned around. They just throwed him right against me . . and knocked me down. . . I do not know what part of him hit me . . because it was done just that quick. . . I did not think the manager would allow any rough stuff . . in the place. I did not pay any attention to it. The manager walked by them. He walked between the end of the counter and where the two boys were standing. . . I just turned around and was looking at my cake, and the first thing I knew the lick come. . . The manager walked right by them.” On cross-examination, Cox testified in part: “Me and him [the manager] went from the front together. . . He told me to select my cake, and I selected my cake, and he went on back in there. I saw these boys before I started to select the cake. They were . . just standing there. . . There wasn’t any scuffling going on when I went in the store, . . nothing only the boy was standing there with his arms around his neck. . . There wasn’t anything to indicate that there was going to be a scuffle. They were standing there locked up . . about straight, I guess. . . I was several feet from them, something like four or five feet until I got my cake, and just stepped out, and of course I came a little closer to them. . . I just turned around, and then the lick hit me. . . When I saw him, that was just about the time I got hit. . . Up to that time I had not seen any scuffle at all. . . I did not see anything to *886excite me, . . only they were just locked up there. . . Well, the manager went right on . . and passed them—yes, right on by where they were standing. It is true that the defendant’s manager was facing them. . . He faced them right straight through, and went 022 in the back end . . to get the milk. . . I say the manager was negligent. . . Of course they were just standing there, only had hold of each other. He could have stopped them and done something about it, and he might have saved me from getting hurt. I don’t know whether he lmowed any more about it than I did. . . It is not true that the cake-counter was up near the front and not near the back of the store.”
W. G. Anderson, sworn for the defendant, testified, in part: “I walked right oir by him back there. . . I did not look at them any more than I would be looking at you or any one else standing there. One had his hand over the other’s eyes. If he did, I did not notice it. I know the way they were standing. I saw that, yes. I did not say anything to them. I was getting the milk. . . I was on my way to get it. I passed by them, and then I had my back to them. . . I couldn’t say before I got to them he had his hands over his eyes . . I do not remember. They were standing straight up. He had him like this [demonstrating] . I was not paying any attention to them.”
I have quoted largely from the evidence most favorable to the defendant in error, and have omitted much of the other testimony, for the reason that it is the prerogative of the jury to .pass upon the credibility of the witnesses, the weight of the evidence, and questions of negligence; and the verdict must stand, in so far as the general grounds are concerned, if there is any evidence to support the verdict. What duty did the defendant owe Cox? Cox had entered the defendant’s store as an invitee, and was there lawfully eiigaged in purchasing groceries, and the defendant owed him the duty of exercising ordinary care to protect him from injury that might be caused by the misconduct of its employees, customers, or third persons. See Moone v. Smith, 6 Ga. App. 649 (cited by the writer of the majority opinion), where the court said: “It is also insisted that the allegations of the plaintiff show that the plaintiff himself might have avoided any injury by the exercise of ordinary care and diligence; that, hearing and seeing that the men were drunk and fighting, it was his duty, if he reasonably appre*887bended danger therefrom, to leave the saloon. We are not prepared to hold that a person who is lawfully in a place of amuse-ment or public entertainment is required to leave because of the unlawful, vicious, or dangerous conduct of other persons therein. He might be authorized to remain, relying upon the proprietor and his servants to quell the disturbance and to protect him from any hurtful consequences.”
Injury to Cox was proved. The immediate cause of his injuries was the blow from Fowler’s foot, and this resulted from the conduct of Fowler and Oliver. In this immediate connection we will quote briefly from the testimony, of E. H. Fowler, as follows: “I was not working there at the time Mr. Cox was in the store. I came in there that day to see Mr. Oliver. . . Well, I had just got back in town and come to see Mr. Oliver, a friend of mine, and he was back in the rear 'of the store, and I walked back and put my hands over his eyes, and he kind of swung me around some way and hit Mr. Cox.” Sam Oliver swore, in part: “Ed come in, and I had my back to him, and he put his hands over my eyes; and when he did, I just put both hands around like this, and caught his head behind mine. I did not know who it was. The length of time all this happened was just a matter of seconds.”
I realize that the case is close upon the evidence. However, I do not feel warranted in holding as a matter of law that what the defendant’s manager saw, or in the exercise of requisite care should have seen, was not a sufficient circumstance to cause him “ reasonably to anticipate” the subsequent occurrence which resulted in the plaintiff’s injury. I am therefore of the opinion that the judge did not err in overruling the general grounds of the motion for a new trial. See Savannah Theatres Co. v. Brown, 36 Ga. App. 352 (supra).